Title: Abigail Adams 2d to Abigail Adams, 6 January 1784
From: Adams, Abigail (daughter of JA and AA)
To: Adams, Abigail



My Dear Mamma
Boston, January 6th, 1784

Yesterday afternoon Mr. V——handed me your letter. I am sorry that you were prevented from communicating your farther sentiments, as I wished to know them fully. I presume you do not propose the question, “whether I would consent to your leaving this country without me,” with an intention of being influenced by my reply, if you did, I confess I should not know what to determine. I had rather go from necessity than choice—the latter would never carry me, the former must. My inclination and wishes must be subservient to my duty. Willingly would I sacrifice my happiness, my peace, pleasure, and every agreeable idea, for a time, did I only involve myself in the event.
It is my opinion that by your going my father will return much sooner than otherwise he would. The state of his health is critical. The life you must live will not be agreeable to you, and I flatter myself that twelve months, or eighteen at farthest, will not elapse ere he is influenced to return. I have known your sacrifices, I have shared them with you, and have felt them sufficiently to judge in some degree of the anxiety and unhappiness you have suffered, and to dread their continuance or repetition. * * * * * * What I have said is all I shall ever say on the subject.
You ask of Mrs. Jones; she is better, and Mr. Jones expressed a wish to Mrs. Otis, that if you should go out in the Spring, you might go with his family.
Yesterday I received a very polite invitation from Mr. and Mrs. Tudor to spend this evening with them. It storms violently; but as this is the first time I was ever honoured with their attention, I suppose I must go at all events.

Your letters are not gone yet; it seems as if the vessel could never sail. Believe me Dutifully yours,
A. Adams

